         Case 1:18-cv-10225-MLW Document 452 Filed 01/08/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                        )
LILIAN PAHOLA CALDERON JIMENEZ, et al., )
                                        )
           Petitioners,                 )
                                        )
      v.                                )                      No. 18-cv-10225-MLW
                                        )
CHAD WOLF, et al.,                      )
                                        )
           Respondents.                 )
                                        )

     NOTICE OF CLASS MEMBER’S VIOLATION OF ORDER OF SUPERVISION


       In October 2019, the parties reached an agreement to resolve Petitioners’ motion for order

to show cause with regard to Petitioner Romilson Batista Ferreira. ECF No. 419. In exchange for

ICE’s release of Mr. Ferreira on an order of supervision, the parties agreed that Mr. Ferreira would

depart the United States by January 7, 2020 and would comply with the conditions of his order of

supervision, which included electronic monitoring. The parties also agreed that ICE reserved the

right to detain Mr. Ferreira if he violated the terms of his order of supervision or did not depart the

United States in accordance with the agreement. Additionally, pursuant to the parties’ agreement,

this Court lifted the stay of removal it had entered for Mr. Ferreira. ECF No. 420.

       ICE Boston has now informed undersigned counsel of the following:

       1. On January 7, 2020, Mr. Ferreira failed to appear for his scheduled removal.

       2. ICE Boston received a notification that Mr. Ferreira’s electronic monitoring device was

           damaged and removed from his person.

       3. Upon investigation, ICE Boston found Mr. Ferreira’s electronic monitoring device in a

           box outside a church. The box contained a note stating “I am not going back to Brazil.”
        Case 1:18-cv-10225-MLW Document 452 Filed 01/08/20 Page 2 of 3



       Accordingly, ICE respectfully notifies the Court that Mr. Ferriera has violated the terms of

his order of supervision and failed to comply with the parties’ October 2019 agreement.

Consequently, ICE Boston may re-detain and effectuate Mr. Ferriera’s order of removal to Brazil

upon his apprehension.


Respectfully submitted,


JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

J. MAX WEINTRAUB
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

Counsel for Respondents




                                                2
        Case 1:18-cv-10225-MLW Document 452 Filed 01/08/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: January 8, 2020                               Trial Attorney




                                                 3
